Citation Nr: 0325119	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
hallux valgus of the left foot.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1985 to June 1998.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

REMAND

A preliminary review of the record reveals that the veteran, 
in his March 2000 Notice of Disagreement (NOD), regarding his 
claim for a compensable evaluation for his service-connected 
left foot disability, requested a hearing at the RO.  
Nevertheless, the veteran has not been afforded an 
opportunity for such a hearing.  See 38 C.F.R. § 3.103(c) 
(2002).

Also, in a June 2003 statement, the veteran stated that he 
would "like to be represented by the Disabled American 
Veterans".  The RO forwarded this correspondence to the 
Board in September 2003; the record does not show that action 
has been taken on this matter.

In addition, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  Take action to address the veteran's 
request to be represented by the Disabled 
American Veterans organization.

2.  As requested in his March 2000 NOD, 
schedule the veteran for a personal 
hearing before RO personnel at the next 
available opportunity.
 
3.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his service-
connected left foot disability during the 
period of March 2002 to the present.  
Obtain records from each health care 
provider the veteran identifies. 


4. Readjudicate the veteran's claim.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and give them an opportunity to respond, 
before the case is returned to the Board.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




